Name: Council Regulation (EEC) No 2851/81 of 28 September 1981 amending Regulation (EEC) No 1144/81 laying down general rules on the distillation of table wines as provided for in Article 15 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 10 . 81 Official Journal of the European Communities No L 280/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2851/81 of 28 September 1981 amending Regulation (EEC) No 1144/81 laying down general rules on the distilla ­ tion of table wines as provided for in Article 15 of Regulation (EEC) No 337/79 HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 Article 5 (3) of Regulation (EEC) No 1144/81 is hereby replaced by the following : '3 . An additional aid of 1-65 ECU per hectolitre shall be paid to the distiller for table wines produced in wine-growing zones C III a) and C III b) which are the subject of delivery contracts concluded between 17 August 1981 and 14 October 1981 and which are distilled outside these zones at a distance of at least 300 kilometres from the place of their production .' Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2 ), and in particular Article 15 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1144/81 (3 ), as amended by Regulation (EEC) No 2328 /81 (4), provides for exceptional distillation of table wine with the object of alleviating the serious crisis on the market ; whereas in view in particular of the limited distillation capacities of wine-growing zones C III a) and C III b) additional aid is granted when wines produced in these zones are transported, for distilla ­ tion , to other wine-growing zones situated at a distance of at least 300 kilometres ; Whereas distillers whose distillation facilities are situated outside a wine-growing zone should not be excluded from this additional aid, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 17 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 September 1981 . For the Council The President P. WALKER (') OJ No L 54, 5 . 3 . 1979 , p . 1 . ( 2 ) OJ No L 360, 31 . 12 . 1980 , p. 18 . ( 3 ) OJ No L 120 , 1 . 5 . 1981 , p . 1 . (4 ) OJ No L 230 , 14 . 8 . 1981 , p . 1 .